--------------------------------------------------------------------------------


THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”) is executed as of the 25th day of January, 2006, by and among
 
DILLARD’S, INC., a corporation organized under the laws of the State of Delaware
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas  77201,
as Lead Borrower for the Borrowers, being
 
said DILLARD’S, INC.,
 
DILLARD TEXAS OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Texas having a place of business at 4501 North
Beach Street, Fort Worth, Texas  76137;
 
THE JOSLIN DRY GOODS COMPANY, a corporation organized under the laws of the
State of Colorado having a place of business at Park Meadows Center, Littleton,
Colorado  80124;
 
DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, a limited partnership organized
under the laws of the State of Tennessee having a place of business at
7624 Highway 70 S., Nashville, Tennessee  37221;
 
C.J. GAYFER & COMPANY, INCORPORATED, a corporation organized under the laws of
the State of Delaware having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas  72201;
 
J.B. IVEY & COMPANY, a corporation organized under the laws of the State of
North Carolina having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
THE CASTNER-KNOTT DRY GOODS, CO., a corporation organized under the laws of the
State of Tennessee having a place of business at 1500 N. Jackson, Tullahoma,
Tennessee  37388;
 
DILLARD STORE SERVICES, INC., a corporation organized under the laws of the
State of Arizona having a place of business at 2215 S. 48th Street, Suite E,
Tempe, Arizona  85282;
 
THE HIGBEE COMPANY, a corporation organized under the laws of the State of
Delaware having a place of business at 100 Public Square, Cleveland,
Ohio  44113;
 
THE MCALPIN COMPANY, a corporation organized under the laws of the State of
Kentucky having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
1

--------------------------------------------------------------------------------


 
GAYFER’S MONTGOMERY FAIR CO., a corporation organized under the laws of the
State of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
THE LION DRY GOODS COMPANY, a corporation organized under the laws of the State
of Ohio having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
J. BACON & SONS, a corporation organized under the laws of the State of Kentucky
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas  72201;
 
MERCANTILE STORES COMPANY, INC., a corporation organized under the laws of the
State of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
DILLARD’S WYOMING, INC., a corporation organized under the laws of the State of
Wyoming having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
CONSTRUCTION DEVELOPERS, INCORPORATED, a corporation organized under the laws of
the State of Arkansas having a place of business at 1600 Cantrell Road, Little
Rock, Arkansas  72201;
 
DILLARD INTERNATIONAL, INC., a corporation organized under the laws of the State
of Nevada having a place of business at 3200 Las Vegas Blvd. S., Las Vega,
Nevada  89109;
 
CONDEV NEVADA, INC., a corporation organized under the laws of the State of
Nevada having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
MERCANTILE KANSAS CITY, INC., a corporation organized under the laws of the
State of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
HENNESSY COMPANY, a corporation organized under the laws of the State of Montana
having a place of business at 1600 Cantrell Road, Little Rock, Arkansas  72201;
 
J.B. WHITE & COMPANY, a corporation organized under the laws of the State of
South Carolina having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
U.S. ALPHA, INC., a corporation organized under the laws of the State of Nevada
having a place of business at 6191 S. State, Murray, Utah  84107;
 
2

--------------------------------------------------------------------------------



DILLARD’S DOLLARS, INC., a corporation organized under the laws of the State of
Arkansas having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201;
 
MERCANTILE OPERATIONS, INC., a corporation organized under the laws of the State
of Delaware having a place of business at 1600 Cantrell Road, Little Rock,
Arkansas  72201; and
 
the financial institutions and other entities identified on the signature pages
to this Third Amendment as a “Lender” (collectively, the “Lenders” and each
individually, a “Lender”); and
 
JPMORGAN CHASE BANK, N.A., as the Agent for the Lenders, a national banking
association, formerly known as JPMorgan Chase Bank, having a place of business
at 2200 Ross Avenue, 3rd Floor, Dallas, Texas  75201;
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
RECITALS:
 
A.   The Borrowers and the Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of December 12, 2003 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
May 10, 2004 by and among the Borrowers, the Lenders and the Agent and that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
June 3, 2005 by and among the Borrowers, the Lenders and the Agent, and as
further amended from time to time, the “Credit Agreement”; unless otherwise
defined herein, all capitalized terms used herein which are defined in the
Credit Agreement shall have the meaning given such terms in the Credit
Agreement, including, to the extent applicable, after giving effect to this
Third Amendment), pursuant to which the Lenders provide certain financing to the
Borrowers in accordance with the terms and conditions set forth therein.
 
B.   On or about January 28, 2006, the Subsidiary Borrowers that are
subsidiaries of the Subsidiary Borrower Mercantile Stores Company, Inc., a
Delaware corporation (“MSC”), will, pursuant to a plan of liquidation, merge
into MSC and, immediately thereafter, MSC will merge into the Subsidiary
Borrower Mercantile Operations, Inc., a Delaware corporation.
 
C.   In connection with such restructuring transactions, the Borrowers have
requested that the Lenders amend certain terms of the Credit Agreement.
 
D.   Subject to the terms and conditions set forth herein, the Lenders have
agreed to the Borrowers’ request.
 
AGREEMENTS:
 
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, the parties hereto hereby agree as follows:
 

3

--------------------------------------------------------------------------------



SECTION 1.  Amendments.In reliance on the representations, warranties, covenants
and agreements contained in this Third Amendment, but subject to the
satisfaction of each condition precedent contained in Section 2 hereof, the
Credit Agreement shall be amended effective as of the date hereof in the manner
provided in this Section 1.
 
1.1  Amendment to Section 2.06. Clause (c) of Section 2.06 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
 
(c)  Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date 180 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is five Business Days
prior to the Maturity Date.
 
1.2  Amendment to Section 6.01. Clause (v) of Section 6.01 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
 
(v)  Indebtedness incurred to finance, refinance or otherwise monetize the value
of any Real Estate owned by any Subsidiary Borrower;
 
1.3  Amendment to Section 6.02. Clause (v) of Section 6.02(a) of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
 
(v)  Liens to secure Indebtedness permitted by clause (v) of Section 6.01;
provided that such Liens shall not apply to any property or assets of the
Subsidiary Borrowers other than the Real Estate so financed, refinanced or
otherwise monetized or which is the subject of a sale-leaseback transaction;
 
1.4  Amendments to Section 6.03. Clause (a) of Section 6.03 of the Credit
Agreement shall be amended and restated in its entirety to read as follows:
 
(a)  The Borrowers and their respective Subsidiaries will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing:
 
(i) any Subsidiary may merge, consolidate with, or liquidate or dissolve into a
Borrower in a transaction in which a Borrower is the surviving corporation,
provided, that, no Subsidiary Borrower shall be permitted to merge, consolidate
with, liquidate or dissolve into the Lead Borrower;
 
(ii) the Lead Borrower may merge with or consolidate with any other Person
(other than a Subsidiary Borrower) as long as the Lead Borrower is the surviving
corporation; and
 
(iii) any Subsidiary that is not a Borrower may merge, consolidate with,
liquidate or dissolve into any other Subsidiary that is not a Borrower, provided
that any such merger, consolidation, liquidation or dissolution involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger,
consolidation, liquidation or dissolution shall not be permitted unless also
permitted by Section 6.04.
 
4

--------------------------------------------------------------------------------


 
1.5  Amendment to Section 6.05. Clause (a) of Section 6.05 of the Credit
Agreement shall be amended to delete the “and” at the end of subsection (iv)
thereof, to insert the word “and” at the end of subsection (v) thereof, to add a
new subsection (vi) thereto which shall read in full as set forth below and to
amend and restate the proviso at the end of such clause in its entirety to read
in full as set forth below:
 
(vi) the sale of all of the capital stock of WMI Acquisition, Inc. (“WMI”) to a
third party; provided, that (A) no Specified Event of Default has occurred and
is continuing or would arise therefrom and (B) no Change of Control would result
therefrom;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under clause
(ii)) shall be made at arm’s length and for fair value and solely for cash
consideration (other than (x) sales, transfers and other dispositions permitted
under clause (ii) and (y) the sale permitted under clause (vi) but only with
respect to such transaction being solely for cash consideration and only to the
extent the portion of the consideration that is non-cash consideration is not
greater than $3,000,000); and further provided that the authority granted
hereunder may be terminated in whole or in part by the Agent upon the occurrence
and during the continuance of any Event of Default.
 
1.6  Amendment to Section 6.06. Clause (a) of Section 6.06 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
 
(a)  The Borrowers will not declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
 
(i)  the Borrowers may declare and pay dividends with respect to their capital
stock in cash or in additional shares of their common stock so long as no
Specified Event of Default exists or would arise therefrom;
 
(ii)  the limited liability company interests in JOS LLC, a Delaware limited
liability company, and LIO LLC, a Delaware limited liability company, may be
distributed to the Subsidiary Borrower Mercantile Stores Company, Inc., a
Delaware corporation (“MSC”), on or prior to January 26, 2006;
 
(iii)     wholly-owned Subsidiaries of MSC that are Subsidiary Borrowers may
adopt a plan of liquidation and distribute all of their assets to MSC;
 
5

--------------------------------------------------------------------------------





 
(iv)     MSC may make a one-time cash distribution of $549,450 to WMI in
redemption of WMI’s 0.075% interest in MSC’s stock
 
(v)  MSC may distribute its remaining assets to the Subsidiary Borrower
Mercantile Operations, Inc., a Delaware corporation (“MOI”), in liquidation of
MOI’s 99.925% interest in the stock of MSC;
 
(vi)     MOI may redeem MMC Acquisition, Inc.'s 28% interests in the stock of
MOI for cash in the amount of $1,374,154, for inter-company promissory notes in
the amounts of $103,000,000 and $77,000,000 and for the limited liability
company interests in JOS LLC, a Delaware limited liability company, LIO LLC, a
Delaware limited liability company, and MERC PROP LLC, a Delaware limited
liability company; provided that the inter-company promissory note in the amount
of $103,000,000 shall be distributed to Lead Borrower on or about January 25,
2006; and
 
(vii)     the Lead Borrower may repurchase equity interests in the Lead Borrower
(a “Repurchase”) as long as (A) no Default or Event of Default then exists or,
after giving effect to such Repurchase, would arise; and (B) during the ninety
(90) day period prior (on a pro forma basis) to the date of such Repurchase, and
for the ninety (90) day period following (on a projected basis) the date of such
Repurchase, there shall be average Excess Availability of at least $250,000,000.
 
SECTION 2.  Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof is subject to the satisfaction of
each of the following conditions precedent:
 
2.1  Amendment Fees and Expenses. The Lead Borrower and the other Borrowers
shall have paid (a) all fees owed to the Agent, its Affiliates and any Lenders
in connection with the execution of this Amendment, and (b) all fees and
expenses of the Agent and its Affiliates in connection with the preparation,
negotiation and execution of this Third Amendment, including, without
limitation, the reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to the Agent.
 
2.2  Joinder. The Borrowers have executed and delivered, or cause to be executed
and delivered, to the Agent, or shall contemporaneously herewith execute and
deliver to the Agent, all documents required to cause the addition of MOI, as a
Subsidiary Borrower and MOI shall have become a Subsidiary Borrower.
 
2.3  Documentation. The Agent shall have received such other documents and
instruments as it or any Lender may reasonably request, all in form and
substance reasonably satisfactory to the Agent and its counsel.
 
2.4  No Defaults. No Default or Event of Default shall exist after giving effect
to this Third Amendment.
 
6

--------------------------------------------------------------------------------



SECTION 3.  Representations and Warranties. In order to induce the Agent and
each Lender to enter into this Third Amendment, the Borrowers hereby jointly and
severally represent and warrant to the Agent and each Lender that: 
 
3.1  Accuracy of Representations and Warranties. Each of the representations and
warranties of each Borrower contained in the Loan Documents is true and correct
in all material respects as of the date hereof (except to the extent that such
representations and warranties are expressly made as of a particular date, in
which event such representations and warranties were true and correct as of such
date).
 
3.2  Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrowers of this Third Amendment, and all other documents, instruments or
agreements executed by any of the Borrowers in connection with this Third
Amendment, are within the Borrowers’ corporate or limited partnership powers, as
applicable, have been duly authorized by all necessary corporate or limited
partnership action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any material agreement binding upon the
Borrowers or their Subsidiaries, or result in the creation or imposition of any
Lien upon any of the assets of the Borrowers or their Subsidiaries.
 
3.3  Validity and Binding Effect. This Third Amendment and all other documents,
instruments or agreements executed by any of the Borrowers in connection with
this Third Amendment constitute the valid and binding obligations of the
applicable Borrowers enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and the availability of
equitable remedies may be limited by equitable principles of general
application.
 
3.4  Absence of Defaults. Neither a Default nor an Event of Default has occurred
which is continuing after giving effect to this Third Amendment.
 
SECTION 4.  Miscellaneous.
 
4.1  Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the other Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. Each
Borrower hereby extends each Lien granted by such Borrower to secure the
Obligations until the Obligations have been paid in full, and agree that the
amendments herein contained shall in no manner affect or impair the Obligations
or the Liens securing payment and performance thereof, all of which are ratified
and confirmed.
 
4.2  Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
4.3  Loan Document. This Third Amendment is a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.
 
7

--------------------------------------------------------------------------------


 
4.4  Counterparts, Effectiveness of Third Amendment. This Third Amendment may be
executed in counterparts, and all parties need not execute the same counterpart;
however, no party shall be bound by this Third Amendment until this Third
Amendment has been executed by the Agent, each Borrower and Required Lenders, at
which time this Third Amendment shall be binding on, enforceable against and
inure to the benefit of the Borrowers, the Agent and all Lenders. Facsimiles
shall be effective as originals.
 
4.5  COMPLETE AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.6  Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.
 
4.7  No Implied Waivers; Consent. No failure or delay on the part of the Lenders
or the Agent in exercising, and no course of dealing with respect to, any right,
power or privilege under this Third Amendment, the Credit Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Third Amendment, the Credit
Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The Lenders
hereby consent to and waive any Default or Event of Default resulting from a
violation of Sections 6.01, 6.03 or 6.06 of the Credit Agreement which may have
resulted from the following actions occurring prior to the effectiveness of this
Third Amendment:
 
(a)  MSC’s adoption of a plan of complete liquidation whereby it merges into
MOI;
 
(b)  the distribution of the limited liability company interests in JOS LLC, a
Delaware limited liability company, and LIO LLC, a Delaware limited liability
company, to MSC on or prior to January 26, 2006;
 
(c)  the adoption of a plan of liquidation, and distribution of all of their
assets, by certain wholly-owned Subsidiaries of MSC to MSC;
 
(d)  MSC’s one time cash distribution of $549,450 to WMI Acquisition, Inc.
(“WMI”) in redemption of WMI’s 0.075% interest in MSC’s stock;
 
(e)  MSC’s distribution of its remaining assets to MOI in liquidation of MOI’s
99.925% interest in the stock of MSC; and
 
(f)  MOI may redeem MMC Acquisition, Inc.'s 28% interests in the stock of MOI
for cash in the amount of $1,374,154, for inter-company promissory notes in the
amounts of $103,000,000 and $77,000,000 and for the limited liability company
interests in JOS LLC, a Delaware limited liability company, LIO LLC, a Delaware
limited liability company, and MERC PROP LLC, a Delaware limited liability
company; provided that the inter-company promissory note in the amount of
$103,000,000 shall be distributed to Lead Borrower on or about January 25, 2006.
 

8

--------------------------------------------------------------------------------



4.8  Review and Construction of Documents. The Borrowers hereby acknowledge, and
represent and warrant to the Lenders that (a) the Borrowers have had the
opportunity to consult with legal counsel of their own choice and have been
afforded an opportunity to review this Third Amendment with their legal counsel,
(b) the Borrowers have reviewed this Third Amendment and fully understand the
effects thereof and all terms and provisions contained herein, (c) the Borrowers
have executed this Third Amendment of their own free will and volition, and
(d) this Third Amendment shall be construed as if jointly drafted by the
Borrowers and the Lenders. The recitals contained in this Third Amendment shall
be construed to be part of the operative terms and provisions of this Third
Amendment.
 
4.9  Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa.
 
4.10   Severability. In case any one or more of the provisions contained in this
Third Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Third Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
4.11    Further Assurances. The Borrowers agree to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be requested by the Lenders or the
Agent as necessary or advisable to carry out the intents and purposes of this
Third Amendment.
 
4.12     Governing Law. This Third Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and be governed by
the laws of the State of New York and, and to the extent controlling, laws of
the United States of America.
 
[Signature Page Follows]

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.





 
DILLARD’S, INC.,
   
as the Lead Borrower and a Borrower
           
DILLARD TEXAS OPERATING LIMITED PARTNERSHIP,
   
By its General Partner, Dillard’s, Inc., as Borrower
           
THE JOSLIN DRY GOODS COMPANY,
   
as a Borrower
           
DILLARD TENNESSEE OPERATING LIMITED PARTNERSHIP, as a Borrower
   
By its General Partner, Dillard’s, Inc.
           
C.J. GAYFER & COMPANY, INCORPORATED,
   
as a Borrower
           
J.B. IVEY & COMPANY,
   
as a Borrower
           
THE CASTNER-KNOTT DRY GOODS CO.,
   
as a Borrower
           
DILLARD STORES SERVICES, INC.,
   
as a Borrower
           
THE HIGBEE COMPANY,
   
as a Borrower
           
THE MCALPIN COMPANY,
   
as a Borrower
           
GAYFER’S MONTGOMERY FAIR CO.,
   
as a Borrower
           
THE LION DRY GOODS COMPANY,
   
as a Borrower
         
J. BACON & SONS,
   
as a Borrower
           
MERCANTILE STORES COMPANY, INC.,
   
as a Borrower
 

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 

 
DILLARD’S WYOMING, INC.,
   
as a Borrower
         
CONSTRUCTION DEVELOPERS, INCORPORATED,
   
as a Borrower
           
CONDEV NEVADA, INC.,
   
as a Borrower
           
MERCANTILE KANSAS CITY, INC., as a
    as a Borrower            
HENNESSY COMPANY,
   
as a Borrower
           
J.B. WHITE & COMPANY,
   
as a Borrower
 
 
       
DILLARD’S DOLLARS, INC.,
   
as a Borrower
           
MERCANTILE OPERATIONS, INC.,
   
as a Borrower
           
By:
      
Name:
Sherrill E. Wise
   
Title:
Vice President to each Borrower listed above
     
 
   
U.S. ALPHA, INC.,
   
as a Borrower
     
 
     
 
   
By
  
   
Name:
James I. Freeman
   
Title:
Vice President
     
 
   
DILLARD INTERNATIONAL, INC.,
   
as a Borrower
     
 
     
 
   
By
  
   
Name:
James I. Freeman
   
Title:
Chief Executive Officer
 

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, N.A.
   
as the Agent, as Swingline Lender, as Issuing Bank, and as a Lender
                   
By
      
Name:
Courtney Jeans
   
Title:
Vice President
     
 
     
 
   
THE CIT GROUP/BUSINESS CREDIT, INC.,
   
as a Lender
                   
By:
      
Name:
      
Title:
                      
WELLS FARGO FOOTHILL, LLC,
   
as a Lender
                   
By:
      
Name:
      
Title:
                      
GENERAL ELECTRIC CAPITAL CORPORATION,
   
as a Lender
                   
By:
      
Name:
      
Title:
    

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 

 
WACHOVIA BANK, NATIONAL ASSOCIATION,
   
as a Lender
   
(formerly known as Congress Financial Corporation)
                   
By:
      
Name:
      
Title:
                      
NATIONAL CITY BUSINESS CREDIT, INC.,
 
 
as a Lender    
(formerly known as National City Commercial Finance, Inc.)
                   
By:
      
Name:
      
Title:
                      
GMAC COMMERCIAL FINANCE LLC,
   
as a Lender
                   
By:
      
Name:
      
Title:
                      
PNC BANK, NATIONAL ASSOCIATION,
   
as a Lender
                   
By:
      
Name:
      
Title:
    

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 

 
UBS AG, STAMFORD BRANCH
   
as a Lender
                   
By:
      
Name:
      
Title:
              
AMSOUTH BANK,
   
as a Lender
                   
By:
      
Name:
      
Title:
                      
REGIONS BANK,
   
as a Lender
                   
By:
      
Name:
      
Title:
              
HSBC BUSINESS CREDIT (USA) INC.,
   
as a Lender
                   
By:
      
Name:
      
Title:
    

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------


 

 
SIEMENS FINANCIAL SERVICES, INC.,
   
as a Lender
                   
By:
      
Name:
       
Title:
             
 
       
UPS CAPITAL CORPORATION
   
as a Lender
                   
By:
      
Name:
      
Title:
              
ALLIED IRISH BANK,
   
as a Lender
                   
By:
      
Name:
      
Title:
              
ISRAEL DISCOUNT BANK OF NEW YORK,
   
as a Lender
                   
By:
      
Name:
      
Title:
    

 
 

 
By:
      
Name:
      
Title:
    

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
   
as a Lender
                   
By:
      
Name:
      
Title:
                      
CITICORP USA, INC.,
   
as a Lender
                   
By:
      
Name:
      
Title:
                       
NORTH FORK BUSINESS CAPITAL CORP.,
   
as a Lender
                   
By:
      
Name:
      
Title:
     

 
Signature Page to Third Amendment to
Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------

 


 
 

